Motion granted to the extent of amending the order of this court entered on April 23, 1985, and the memorandum decision filed therewith (110 AD2d 569), to direct dismissal of the indictment, with leave to respondent to resubmit appropriate charges to the Grand Jury, and the matter remanded to the Trial Term for the purpose of issuing a securing order pursuant to CPL 210.45 (9), and defendant committed to the custody of the Department of Correction pending the issuance of such order. Concur — Murphy, P. J., Ross, Carro and Kassal, JJ.